                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

DEBRA JACKSON, on behalf of
themselves and those similarly
situated, JOHANNE FILOSSAINT, on
behalf of themselves and those
similarly situated, and CORNELIUS
JOHNSON, on behalf of themselves
and those similarly situated,

      Plaintiffs,

v.                                                      Case No: 8:15-cv-2194-T-35JSS

INVESTIGATIONS AND SECURITY
BUREAU, INC. and SKIP DRISH,
individually,

      Defendants.



                                         ORDER

      THIS CAUSE comes before the Court for consideration of Plaintiffs’ Motion for

Attorneys’ Fees and Costs (“Motion”). (Dkt. 57) In the motion, Plaintiffs seek an award

of attorneys’ fees and costs incurred in securing the default judgment against Defendants

Investigations and Security Bureau, Inc. and Skip Drish.       (Id.)   Defendants did not

respond to the Motion. On October 30, 2018, United States Magistrate Judge Julie S.

Sneed issued a Report and Recommendation, recommending that the Motion be granted

in part and denied in part and that Plaintiffs be awarded $11,060.00 in attorney’s fees and

$563.50 in costs. (Dkt. 58)    Neither party has filed an objection to the Judge Sneed’s

Report and Recommendation, and the time to do so has now passed.
       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the Magistrate Judge's

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982), cert. denied, 459 U.S. 1112 (1983). A district judge “shall

make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C). This

requires that the district judge “give fresh consideration to those issues to which specific

objection has been made by a party.” Jeffrey S. v. State Bd. of Educ., 896 F.2d 507, 512

(11th Cir.1990) (quoting H.R. 1609, 94th Cong. § 2 (1976)). In the absence of specific

objections, there is no requirement that a district judge review factual findings de novo,

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and recommendations. 28 U.S.C. §

636(b)(1)(C). The district judge reviews legal conclusions de novo, even in the absence

of an objection. See Cooper-Houston v. Southern Ry., 37 F.3d 603, 604 (11th Cir. 1994).

       Upon consideration of the Report and Recommendation and in conjunction with

an independent examination of the file, the Court is of the opinion that the Report and

Recommendation should be adopted, confirmed, and approved in all respects.

Accordingly, it is ORDERED that:

       1.     The Report and Recommendation, (Dkt. 58), is CONFIRMED and

              ADOPTED as part of this Order; and

       2.     Plaintiffs’ Motion for Attorneys’ Fees and Costs, (Dkt. 57), is GRANTED IN

              PART and DENIED IN PART.




                                             2
     3.    Plaintiffs are awarded $11,060.00 in attorney’s fees and $563.50 in costs.

     DONE and ORDERED in Tampa, Florida, this 26th day of November, 2018.




Copies furnished to:
Counsel of Record
Any Unrepresented Person




                                         3
